Citation Nr: 0412816	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for joint pains (of the 
hands).  

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to service connection for status post 
bilateral inguinal hernia.  

6.  Entitlement to service connection for residuals of a 
fractured right little finger.  

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

8.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 

9.  Entitlement to an initial compensable evaluation for 
mechanical low back pain.  


10.  Entitlement to an initial compensable evaluation for 
residuals of a cervical spine and neck injury.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 2000, 
and was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.  

2.  The veteran currently has a bilateral ankle disability 
due to inservice injuries.  

3.  The veteran currently has a deviated septum due to 
inservice incidents.  





CONCLUSIONS OF LAW

1.  A bilateral ankle disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).   

2.  A deviated septum was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims for entitlement 
to service connection for a bilateral ankle disorder and a 
deviated septum.  Pertinent identified medical and other 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

II.  Bilateral ankle disorder

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disease initially diagnosed after service discharge 
when all evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

It is undisputed that the veteran had repeated bilateral 
ankle sprains during his 20-year service career.  According 
to the veteran's DD Form 214, he was primarily in the 
infantry during this time, and he was awarded the CIB.  On 
several occasions, service medical units placed the veteran 
on profile for limited duty due to residuals of his various 
ankle injuries.  The veteran filed his claim for service 
connection immediately after his discharge from service in 
March 2000.  A VA examiner diagnosed the veteran with 
bilateral ankle pain secondary to strain in a May 2002 
report.  Although the x-ray study of the veteran's ankles was 
negative for abnormality, the examiner indicated that the 
veteran experienced bilateral ankle pain due to strain.

The Board has found the veteran's written statements 
concerning a continuity of bilateral ankle pain following 
service to be credible.  In addition, the record contains 
competent medical evidence of current residuals of the 
inservice ankle injuries.  Therefore, the Board is satisfied 
that the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for the veteran's current residuals 
of bilateral ankle strain, which is documented in the 
veteran's service medical records.

III.  Deviated Septum

The Board finds that the veteran developed a deviated septum 
during his military service.  The record is negative for 
findings that the veteran entered service with a diagnosed 
deviated septum.  The veteran served for 20-years in the 
military.  During this time, the service medical records 
document that he was treated for a broken nose and for sinus 
trouble.  In a January 1991 outpatient treatment note, a 
service examiner noted that the veteran had experienced nasal 
trouble after an injury to the nose.  According to a May 2002 
VA examiner, the veteran had a deviated septum, which was 
diagnosed in 1982 by history.  

Nevertheless, the VA examiner explained at length in the 
report that, although the veteran had a deviated septum, he 
did not have any residuals of a broken nose at the time of 
the examination.  The Board finds that this observation is 
not relevant to the issue of entitlement to service 
connection for a deviated septum.  There is no medical 
evidence that the veteran had a deviated septum diagnosed 
prior to service.  Based on the service medical records and 
the VA examiner's report, it appears that the veteran 
developed a deviated septum during service.  The veteran 
immediately filed his claim after he was discharged from 
service.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is 
warranted for the veteran's current residuals of a deviated 
septum.


ORDER

Service connection for a bilateral ankle disorder and a 
deviated septum is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Specifically, upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements with 
respect to the remaining issues on appeal.  Although the 
notification letter for the April 2002 rating decision sets 
out the general criteria, it does not list all of the issues 
on appeal or sufficiently notify the veteran as to what 
evidence VA is required to obtain and what evidence or 
information the veteran is obligated to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

A remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

According to the April 2003 statement of the case, the RO 
noted that the veteran filed a notice of disagreement in 
March 2001 in response to the RO's August 2000 rating 
decision.  According to the March 2001 notice of 
disagreement, the veteran appears to have disagreed with all 
of the issues adjudicated in the August 2000 rating decision.  
In the April 2003 statement of the case, however, the RO did 
not include the issues of entitlement to service connection 
for: 1) status post bilateral inguinal hernia; and 2) 
residuals of a fractured right little finger; issues that 
were originally adjudicated in the August 2000 rating 
decision.  The Board finds that a statement of the case must 
be issued with respect to these two issues. On remand, the RO 
must issue a statement of the case as detailed below. Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

Finally, the Board notes that the criteria for evaluating 
disabilities of the spine were amended in September 2003.  
The report of the veteran's May 2002 VA examination is not 
adequate for purposes of rating the veteran's cervical spine 
and low back disabilities under the new criteria.  Moreover, 
the RO has not considered the veteran's claim under the new 
criteria.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
Quartuccio v. Principi, Charles v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should secure additionally 
identified records. If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.  Based 
on the acquired evidence, the RO should 
decide whether to schedule examinations 
for any of the veteran's claims, in 
addition to those requested below.  

3.  The veteran should be afforded an 
audiological examination to determine the 
current degree of severity of his 
service-connected bilateral hearing loss 
disability.

4.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected cervical 
spine and low back disabilities.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

?	The examiner should describe all 
symptomatology due to the 
veteran's service-connected 
cervical spine and low back 
disabilities.  

?	The examiner should note the 
exact measurements for forward 
flexion, extension, lateral 
flexion, lateral rotation and 
specifically identify any 
excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence 
of pain and provide an assessment 
of the degree of severity of any 
pain.

?	The examiner should specifically 
address whether there is 
localized tenderness, muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing 
position; listing of the whole 
spine to the opposite side or 
other abnormality of spinal 
contour; positive Goldthwaite's 
sign; abnormal mobility on forced 
motion, and/or guarding.  If 
guarding or muscle spasm is 
found, the examiner should 
indicate whether it is 
sufficiently severe to result in 
an abnormal gait. 

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the 
extent possible the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  If this is 
not feasible, the examiner should 
so state.  

?	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated 
use or during flare-ups.  If this 
is not feasible, the examiner 
should so state.  

?	The examiner should specifically 
identify any evidence of 
neuropathy due to the service-
connected disabilities, to 
include reflex changes, 
characteristic pain, and muscle 
spasm.  Any functional impairment 
of the upper or lower extremities 
should be identified, and the 
examiner should assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome, if identified, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

?	The examiner should also provide 
an opinion concerning the impact 
of the veteran's service-
connected low back disability on 
his ability to work.  The 
rationale for all opinions 
expressed should also be 
provided.

The same examiner must also determine 
whether the veteran has a right knee 
disorder; a left knee disorder; and a 
disorder described as joint pain of the 
hands.  If so, the examiner should 
determine whether it is at least as 
likely as not that the veteran's current 
right knee disorder; left knee disorder; 
and disorder described as joint pain of 
the hands are etiologically related to 
the veteran's time in service.  The 
service medical records indicate that the 
veteran was treated for general bilateral 
knee complaints during his 20-years of 
active duty, primarily serving in the 
infantry.  The Board notes that an x-ray 
study of the veteran's knees was not 
performed as part of the May 2002 VA 
examination.  If otherwise  in order, an 
x-ray examination of the veteran's knees 
should be done to rule out any 
degenerative disease.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  Then, the RO should readjudicate the 
appellant's claims.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

7.  The RO should also issue a statement 
of the case addressing the issues of 
entitlement to service connection for: 1) 
status post bilateral inguinal hernia; 
and 2) residuals of a fractured right 
little finger. 38 C.F.R. § 19.31 (2003). 
All appropriate appellate procedures 
should then be followed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



